Citation Nr: 0332973	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for the residuals of 
broken feet.

3.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a bilateral knee disability.

4.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for varicose veins of both lower 
extremities.

5.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

6.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran served in the US Army during World War II as a 
light truck driver.  Per the veteran's discharge papers, he 
received a Good Conduct Medal, a Victory Medal, and the 
Asiatic-Pacific Theatre Ribbon.  There is no indication on 
his various discharge papers that he received any awards or 
decorations related to the exchange of live fire with the 
enemy.  The veteran now asserts that while he was in boot 
camp and later on in service, he was exposed to live fire 
exercises along with other physical tests that have led to 
the development of his various claimed disabilities.  

Thirty years after the veteran was discharged from the US 
Army, the veteran filed for VA benefits.  He specifically 
asked for VA benefits for varicose veins.  Service connection 
was denied.  It was also determined that the veteran was 
suffering from bilateral hearing loss and a bilateral knee 
disability.  The knee and ear conditions were deemed to be 
nonservice related.  The RO issued a decision regarding the 
veteran's claim in January 1976; the veteran was granted a 
pension.  The veteran was notified but he did not appeal that 
decision with respect to whether any disabilities were 
service related.  

In 1999, the veteran submitted a claim to the RO.  He stated 
that he injured his back during basic training.  He claimed 
that he was in a foxhole and had a tank run over the hole 
causing damage to his ears.  He further mentioned that he 
injured his "legs" when he jumped off a 20-foot wall.  The 
veteran implied that he had received treatment for all of 
these disabilities while he was in service.

A review of the claims folder indicates that the veteran's 
medical records was in the area of the National Personnel 
Records Center (NPRC) that was damaged by fire in 1973.  
There is no indication that the VA has attempted to obtain 
confirmation of the veteran's medical treatment through other 
available means.  Despite this, the RO, and after reviewing 
the veteran's post-service medical records, concluded that 
service connection was not warranted.  The veteran was 
notified of the decision and he has appealed to the Board for 
review.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As briefly mentioned above, the veteran's service medical 
records are unavailable.  The NPRC has reported that the 
veteran's medical records were not on file and were destroyed 
in a fire at that facility.  However, the NPRC did not 
indicate that it had searched records pertaining to the 
veteran from the Surgeon General's Office (SGO).  Moreover, 
in cases where the veteran's service medical records are 
unavailable through no fault of the claimant, prior to 
November 9, 2000, there was a "heightened duty" to assist 
the veteran in the development of the case, including a 
search of SGO records.  38 U.S.C.A. § 5107(a) (West 2002).  
See generally McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO has advised the veteran regarding the alternative evidence 
that may be submitted.  Therefore, the RO should contact the 
veteran and advise him that, in light of his missing records, 
he may provide such alternative evidence.  Additionally, the 
veteran is notified by this Remand that he may submit such 
alternative evidence.  As such, and in accordance with the 
VCAA, the claim must be returned to the RO for additional 
processing.  Thus, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA in conjunction with this Remand, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

As the case must be remanded for the foregoing reason, the 
veteran should undergo an orthopedic examination by the VA in 
order to determine whether the veteran now has disabilities 
of the feet and back and whether they are related to his 
military service.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  In this instance, the veteran has claimed 
that he has disabilities of the feet and back and that they 
are related to his military service.  Because a physician has 
not commented specifically regarding these contentions, the 
claim is also remanded for the purpose of obtaining 
additional medical information that would provide answers to 
the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claim.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim, including: statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to the 
disabilities at issue.  This should 
include requesting records from the US 
Army Surgeon General's Office.  Also, the 
RO should attempt to obtain the veteran's 
service personnel records and morning 
reports.  The RO should contact the NPRC 
and any primary or other secondary 
source, utilizing all pertinent 
information provided by the veteran and 
contained in the veteran's discharge 
papers.  All obtained documents should be 
included in the claims folder for future 
review.  

3.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for the 
disabilities at issue since January 2001, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

4.  The RO should schedule the veteran 
for orthopedic and neurological 
examinations in order to assess whether 
the veteran now suffers from disabilities 
of the feet and back.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, x-
rays, and the examiners should review the 
results of any testing prior to 
completion of the report.  The RO should 
request that the examining physicians 
render diagnoses of all current pathology 
of the back found to be present and 
provide a comprehensive report, including 
a complete rationale for all conclusions 
reached.  If the veteran is found to have 
disabilities of the feet and back, the 
examiner should express an opinion as to 
its etiology, specifically, whether they 
are causally related to the veteran's 
military service.  The claims folder and 
this Remand are to be made available to 
the examiners for review prior to the 
examinations.  The results proffered by 
the examiners must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examinations be 
typed or otherwise recorded in a legible 
manner for review purposes. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the above development, the RO should 
readjudicate the claims.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits considered 
pertinent to the issues currently on appeal, to include a 
summary of the evidence and applicable law and regulations, 
including the law and regulations regarding finality.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



